Citation Nr: 0532286	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  99-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection a right ankle disability has been 
received; and if so, whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977, and September 1977 to September 1979.    

In October 1998, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for service connection for right 
ankle disability (then characterized as residuals of a right 
ankle injury). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision in which 
the RO denied the veteran's claim.  The veteran filed a 
notice of disagreement (NOD) in April 1999, and the RO issued 
a statement of the case (SOC) in April 1999.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 1999.

In August 2000, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO reopened the veteran's claim and 
denied it on the merits (as reflected in the June 2005 
supplemental SOC (SSOC) and returned these matters to the 
Board for further appellate consideration.

The Board points out that, regardless of the RO's actions, 
the Board has a legal duty, under 38 U.S.C.A. §§ 5108 and 
7104 (West 2002), to consider the pertinent legal authority 
governing finality of prior decisions and reopening of 
previously disallowed claims.  Thus, the Board must address 
the question of whether new and material evidence to reopen 
the claim has the received, since that issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
matter on appeal has been characterized as on the title page.

The Board's decision reopening the claim for service 
connection for a right ankle disability is set forth below.  
The matter of service connection for a right ankle 
disability, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claim for service 
connection for a right ankle disability has been 
accomplished.

2.  By decision of October 1998, the Board denied the 
veteran's claim for service connection for a right ankle 
disorder (then characterized as residuals of a right ankle 
injury).

3.  Evidence associated with the claims files since the 
Board's October 1998 decision is not cumulative or redundant 
of evidence previously of record, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1998 denial is final. 38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Since the Board's October 1998 decision, new and material 
evidence to reopen the claim for service connection for a 
right ankle disability has been received. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005)). The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen the claim for service connection for a right ankle 
disability, the Board finds that all notification and 
development action needed to fairly adjudicate the petition 
to reopen has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

The veteran's claim for service connection for a right ankle 
disability has been previously considered and denied.  By 
decision of October 1998, the Board denied a claim for 
service connection for the residuals of right ankle injury.  
The pertinent evidence then of record included the veteran's 
service medical records (reflecting a right ankle injury; lay 
statements from the veteran, his brother, and a former 
employer, and the report June 1996 VA examination in which 
the examiner found that there were no residuals of a right 
ankle injury.  The basis for the Board's determination was 
that, although the veteran was treated for a right ankle 
injury during service, there was no post-service evidence of 
a permanent right ankle disorder.  

As the veteran did not appeal the October 1998 Board decision 
and no other exception to finality applies, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§§ 7103, 7104(a); 38 C.F.R. § 20.1100. 

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable. 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 

The veteran's application to reopen his claims for service 
connection for a right ankle disability was received in 
November 1998.  

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
and after August 29, 2001. Given the September 1992 date of 
the claims to reopen culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the Board's October 1998 denial includes private and VA 
medical records, and Social Security Administration (SSA) 
disability records.  Collectively, this evidence shows that 
the veteran has been treated for a right ankle disorder (to 
include degenerative joint disease) with a history of a right 
ankle injury during service.  Although it appears that SSA 
denied the veteran's claim for disability benefits, that 
agency noted that the veteran's primary physical disabilities 
included a right ankle disorder.

The Board finds that the medical evidence associated with the 
claims file since the Board's October 1998 decision is "new," 
in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that 
this evidence "material" for the purpose of reopening the 
claim.  The evidence added to the record reflects treatment 
for ankle problems and diagnosis of current right ankle 
disability; such was not in evidence at the time of the prior 
denial.  While no physician has provided an actual opinion as 
to etiology of any current right ankle disability, for claims 
filed prior to August 29, 2001, the evidence needs only, at a 
minimum, to contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156.  The Board thus finds that this new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claims for service connection for a right ankle 
disability, and is, thus, material for purposes of reopening 
this claim.

As new and material evidence has been received, the criteria 
for reopening the claims for service connection for a right 
ankle disability are met.  


REMAND

The Board finds that further RO action on the reopened claim 
for 

As indicated above, the veteran's service medical records 
confirm the occurrence of an in-service injury.  Although, at 
that time, the veteran was treated for complaints of right 
ankle pain, there was then no evidence of any broken bones or 
actual diagnosis of any knee disability.  There is no 
subsequent documentation of any complaints, findings or 
diagnosis pertaining to the right ankle during the remainder 
of the veteran's service.  Also as indicated above, the 
additional medical evidence forming the basis for reopening 
the claim reflects current right ankle problems and 
diagnoses.  However, no medical opinion that directly 
addresses whether there is a medical relationship between a 
current right ankle disability and the documented in-service 
injury. 

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo VA orthopedic examination, 
by a physician, at an appropriate VA medical facility, to 
obtain an opinion as to whether he has a current right ankle 
disability that is medically related to the documented in-
service injury.  See 38 U.S.C.A. § 5103A.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the reopened claim for service connection.  See 38 
C.F.R. § 3.655(a),(b) (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a right 
ankle disability that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of the right 
ankle, by a physician, at any appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
orthopedic examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should clearly identify all 
current disability underlying the 
veteran's current complaints of pain in 
the right ankle.  With respect to each 
such diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred 
during service, to specifically include 
the documented in-service, right ankle 
injury.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining 
claim on appeal.  If the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate, in 
adjudicating the reopened claim.  
Otherwise, all claims remaining on appeal 
should be considered in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


